PER CURIAM.
The witnesses have been recalled and cross-examined on matters touching which objections to their testifying were sustained in the District Court. Additional testimony has also been taken. The cross-examination has developed nothing of importance. Upon the whole record we cannot see that “privity or knowledge” by the owner is at all made out. Even if a thorough inspection before the accident might have disclosed a condition which called for atténtion, the petitioner is liable only for his personal negligence. He provided a shipyard for the repair of his floating property, and employed competent agents to inspect and maintain it. Their negligence is not his personal negligence. Quinlan v. Pew, 56 Fed. 113, 5 C. C. A. 438; The Tommy, 151 Fed. 570, 81 C. C. A. 50.
The decree is affirmed, with costs.